106 F.3d 401
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brenda QUANDT and Paul M. Quandt, Plaintiffs-Appellants,v.FRANKLIN COUNTY, TENNESSEE, et al., Defendants-Appellees.
No. 96-5194.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1996.

Before:  GUY, SUHRHEINRICH and COLE, Circuit Judges.
PER CURIAM.


1
Proceeding pro se, plaintiffs Paul Max Quandt and his wife Brenda Quandt appeal the district court's entry of judgment against them in this action brought pursuant to 42 U.S.C. §§ 1981, 1983, 1985, 1986 and 1988.


2
This suit has its origins in the Quandts' refusal to allow survey crews for the State Department of Transportation onto their property.  In various state court proceedings, Quandt was enjoined by a state court from interfering with the survey crews, found in contempt of court for his conduct during the injunction hearing, and later tried and convicted of resisting arrest.


3
Plaintiffs brought the present action on January 30, 1995 against defendants in their official and individual capacities.  On April 13, 1995, the district court dismissed defendants McCurdy, Blount, Graham, and Campbell.  The court afforded judicial immunity to Judge Graham, prosecutorial immunity to Assistant Attorney General Lynn McCurdy and Assistant District Attorney General Steven Blount and witness immunity to Wren Campbell.  On July 27, 1995, the court dismissed on the basis of judicial and quasi-judicial immunity all claims against defendants Judge Marlowe, Sgt. Hill, and Sgt. McCormick, except for the excessive force claim against Sgt. Hill.  The court dismissed Sheriff Teddy McCallie because § 1983 imposes no respondeat superior liability.  Lastly, on January 10, 1996, following Quandt's conviction for resisting arrest and assault, the district court granted summary judgment to Sgt. Hill on the excessive force claim.  Plaintiffs appeal those rulings.


4
After studying the parties' briefs, the record, and the relevant law, we are satisfied that the district court decided correctly each of plaintiffs' claims.  We therefore AFFIRM the judgment of the district court for the reasons stated in its opinions dated April 13, 1995, July 27, 1995, and January 10, 1995.


5
SO ORDERED.